Case: 15-13029    Date Filed: 02/12/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13029
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:14-cv-61511-RLR



HADI "MAX" FALAHATI,

                                                      Plaintiff-Appellant,


                                  versus

TRACEY EGAN,
individual,
FRANZ JURAN,
individual,
SERGIO LOPEZ,
individual,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 12, 2016)
                  Case: 15-13029        Date Filed: 02/12/2016       Page: 2 of 4


Before TJOFLAT, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

         This action arises out of the Federal Aviation Administration’s (FAA’s)

surveillance, inspection and enforcement activity with respect to a Learjet, a

common carrier passenger aircraft owned by ExecJet Charter, Inc., which, in turn,

is owned by Hadi Falahati, the appellant. Tracey Egan, Franz Juran and Sergio

Lopez, the appellees, were involved in the inspection. As result of their findings,

the FAA issued an order revoking ExecJet’s air carrier certificate. Falahati and

ExecJet1 appealed the decision to the National Transportation Safety Board

(NTSB), and an administrative law judge found for the FAA. The full NTSB

board affirmed, finding no merit in the allegations of bad faith in appellees’

inspection activities or arbitrary or capricious actions by the FAA. ExecJet’s

appeal of the Board’s order is pending before the Ninth Circuit Court of Appeals.

         Meanwhile, Falahati and ExecJet (and others not before the court here)

brought this Bivens action against appellees, 2 seeking damages on the theory that

appellees infringed their due process and equal protection rights under the Fifth

Amendment by “engag[ing] in intentional and hostile activity designed to deny


1
    Falahati and ExecJet were joined by others, a fact not relevant here.
2
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.
1999, 29 L. Ed. 2d 619 (1971) (creating a cause of action against federal government officials for
violations of constitutional rights)


                                                  2
              Case: 15-13029     Date Filed: 02/12/2016   Page: 3 of 4


[them] the normal operations of FAA regulations and procedures necessary to

obtain the approvals and certifications essential to conduct their business.” See

First Amended Complaint, at ¶ 50.

      Appellees moved the District Court to dismiss the action pursuant to Federal

Rule of Civil Procedure12(b)(1) for lack of subject matter jurisdiction, and the

court granted their motion. Falahati, proceeding pro se, appeals the decision. We

affirm.


      The Federal Aviation Act provides:

      [A] person disclosing a substantial interest in an order issued by the
      [FAA] . . . may apply for review of the order by filing a petition for
      review in the United States Court of Appeals for the District of
      Columbia Circuit or in the court of appeals of the United States for the
      circuit in which the person resides or has its principal place of
      business.


49 U.S.C § 46110(a). The circuit courts of appeals have exclusive jurisdiction to

affirm an order, amend an order, modify an order, or set aside any part of an order.

Id. § 46110(c). Therefore, circuit courts of appeals have exclusive jurisdiction

over orders put forth by the FAA, and a litigant may not bypass the congressionally

mandated appeals process by suing for damages in the district court. Id.; Green v.

Brantley, 981 F.2d 514, 521 (11th Cir. 1993). The term “order” also has a broad

construction: an order imposes an obligation, clearly denies a right, or fixes some

legal relationship. Green, 981 F.2d at 519 (11th Cir. 1993). Further, district courts

                                          3
                Case: 15-13029       Date Filed: 02/12/2016      Page: 4 of 4


will not hear cases arising from agency action where it might affect the

adjudicative power of the circuit courts. George Kabeller, Inc v. Busey, 999 F.2d
1417, 1422-23 (11th Cir. 1993).

       Falahati’s arguments are foreclosed by Green. The appellees’ findings in

grounding Falahati’s plane and recommending the denial of his certificates are

orders. They denied Falahati’s and ExecJet’s right to operate the Learjet and

imposed obligations that he comply with the FAA’s requirements. Further, even if

their allegedly wrongful actions were not orders, the actions were intertwined with

FAA orders, and therefore, must be reviewed in the court of appeals. 3

       AFFIRMED.




3
  Falahati argues that the District Court abused its discretion in taking judicial notice of the
NTSB appeal before the Ninth Circuit without giving him a chance to respond. We find no merit
in the argument.


                                               4